


109 HR 5388 IH: To provide for the treatment of the District of Columbia

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5388
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Tom Davis of
			 Virginia (for himself, Ms.
			 Norton, Mr. Waxman,
			 Mr. Shays,
			 Mr. Platts,
			 Mr. Cannon,
			 Mr. Bishop of Utah,
			 Mr. Leach,
			 Mr. Simmons,
			 Mr. English of Pennsylvania,
			 Mr. Moore of Kansas,
			 Mr. Foley,
			 Mr. Issa, Mr. Fattah, Mr.
			 Moran of Virginia, Mr.
			 Wynn, Mr. Owens,
			 Mr. Towns,
			 Mr. Kirk, Mr. Boucher, Mr. Van
			 Hollen, Mr. Porter, and
			 Mr. Gilchrest) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the treatment of the District of Columbia
		  as a Congressional district for purposes of representation in the House of
		  Representatives, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the District
			 of Columbia Fair and Equal House Voting Rights Act of 2006.
		2.FindingsCongress finds as follows:
			(1)Over half a
			 million people living in the District of Columbia, the capital of our
			 democratic Nation, lack direct voting representation in the United States
			 Senate and House of Representatives.
			(2)District of
			 Columbia residents have fought and died to defend our democracy in every war
			 since the War of Independence.
			(3)District of
			 Columbia residents pay billions of dollars in Federal taxes each year.
			(4)Our Nation is
			 founded on the principles of one person, one vote and
			 government by the consent of the governed.
			3.Treatment of District
			 of Columbia as Congressional district
			(a)In
			 generalNotwithstanding any other provision of law, the District
			 of Columbia shall be considered a Congressional district for purposes of
			 representation in the House of Representatives.
			(b)Conforming
			 Amendments Relating to Apportionment of Members of House of
			 Representatives
				(1)Inclusion of
			 single District of Columbia member in reapportionment of members among
			 StatesSection 22 of the Act
			 entitled An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for apportionment of Representatives in
			 Congress, approved June 28, 1929 (2 U.S.C. 2a), is amended by adding at
			 the end the following new subsection:
					
						(d)This section shall
				apply with respect to the District of Columbia in the same manner as this
				section applies to a State, except that the District of Columbia may not
				receive more than one Member under any reapportionment of
				Members.
						.
				(2)Clarification of
			 determination of number of Presidential electors on basis of 23rd
			 AmendmentSection 3 of title 3, United States Code, is amended by
			 striking come into office; and inserting the following:
			 come into office (subject to the twenty-third article of amendment to
			 the Constitution of the United States in the case of the District of
			 Columbia);.
				(c)Conforming
			 amendments regarding appointments to service academies
				(1)United States
			 military academySection 4342 of title 10, United States Code, is
			 amended—
					(A)in subsection (a),
			 by striking paragraph (5); and
					(B)in subsection (f),
			 by striking the District of Columbia,.
					(2)United States
			 naval academySuch title is amended—
					(A)in section 6954(a),
			 by striking paragraph (5); and
					(B)in section
			 6958(b), by striking the District of Columbia,.
					(3)United States
			 air force academySection 9342 of title 10, United States Code,
			 is amended—
					(A)in subsection (a),
			 by striking paragraph (5); and
					(B)in subsection (f),
			 by striking the District of Columbia,.
					(d)Effective
			 dateThis section and the amendments made by this section shall
			 apply with respect to the One Hundred Tenth Congress and each succeeding
			 Congress.
			4.Increase in Membership
			 of House of Representatives
			(a)Permanent
			 Increase in Number of MembersEffective with respect to the One
			 Hundred Tenth Congress and each succeeding Congress, the House of
			 Representatives shall be composed of 437 Members, including any Members
			 representing the District of Columbia pursuant to section 3(a).
			(b)Reapportionment
			 of Members Resulting From Increase
				(1)In
			 generalSection 22(a) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a(a)), is amended by striking the then existing number of
			 Representatives and inserting the number of Representatives
			 established with respect to the One Hundred Tenth Congress.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to the regular decennial census
			 conducted for 2010 and each subsequent regular decennial census.
				(c)Special Rules
			 For Period Prior to 2012 Reapportionment
				(1)Transmittal of
			 revised statement of apportionment by PresidentNot later than 30
			 days after the date of the enactment of this Act, the President shall transmit
			 to Congress a revised version of the most recent statement of apportionment
			 submitted under section 22(a) of the Act entitled An Act to provide for
			 the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a(a)), to take into account this Act and the amendments made by this
			 Act.
				(2)Report by
			 clerkNot later than 15 calendar days after receiving the revised
			 version of the statement of apportionment under paragraph (1), the Clerk of the
			 House of Representatives, in accordance with section 22(b) of such Act (2
			 U.S.C. 2a(b)), shall send to the executive of each State a certificate of the
			 number of Representatives to which such State is entitled under section 22 of
			 such Act, and shall submit a report to the Speaker of the House of
			 Representatives identifying the State (other than the District of Columbia)
			 which is entitled to one additional Representative pursuant to this
			 section.
				(3)Requirements for
			 election of additional memberDuring the period beginning with the first
			 day of the One Hundred Tenth Congress and ending with the taking effect of the
			 first reapportionment occurring after the regular decennial census conducted
			 for 2010—
					(A)notwithstanding
			 the Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala
			 and to provide for congressional redistricting, approved December 14,
			 1967 (2 U.S.C. 2c), the additional Representative to which the State identified
			 by the Clerk of the House of Representatives in the report submitted under
			 paragraph (2) is entitled shall be elected from the State at large; and
					(B)the other
			 Representatives to which such State is entitled shall be elected on the basis
			 of the Congressional districts in effect in the State for the One Hundred Ninth
			 Congress.
					5.Repeal of office of
			 District of Columbia delegate
			(a)In
			 generalSections 202 and 204 of the District of Columbia Delegate
			 Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are
			 repealed, and the provisions of law amended or repealed by such sections are
			 restored or revived as if such sections had not been enacted.
			(b)Conforming
			 amendments to District of Columbia Elections Code of 1955The
			 District of Columbia Elections Code of 1955 is amended as follows:
				(1)In section 1 (sec.
			 1–1001.01, D.C. Official Code), by striking the Delegate to the House of
			 Representatives, and inserting the Representative in the
			 Congress, .
				(2)In section 2 (sec.
			 1–1001.02, D.C. Official Code)—
					(A)by striking
			 paragraph (6); and
					(B)in paragraph (13),
			 by striking the Delegate to Congress for the District of
			 Columbia, and inserting the Representative in the
			 Congress,.
					(3)In section 8 (sec.
			 1–1001.08, D.C. Official Code)—
					(A)in the heading, by
			 striking Delegate and inserting Representative;
			 and
					(B)by striking
			 Delegate, each place it appears in subsections (h)(1)(A),
			 (i)(1), and (j)(1) and inserting Representative in the
			 Congress,.
					(4)In
			 section 10 (sec. 1–1001.10, D.C. Official Code)—
					(A)in subsection
			 (a)(3)(A)—
						(i)by
			 striking or section 206(d) of the District of Columbia Delegate
			 Act, and
						(ii)by
			 striking the office of Delegate to the House of Representatives
			 and inserting the office of Representative in the
			 Congress;
						(B)in subsection
			 (d)(1), by striking Delegate, each place it appears; and
					(C)in subsection
			 (d)(2)—
						(i)by
			 striking (A) In the event and all that follows through
			 term of office, and inserting In the event that a vacancy
			 occurs in the office of Representative in the Congress before May 1 of the last
			 year of the Representative’s term of office, and
						(ii)by
			 striking subparagraph (B).
						(5)In section
			 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking
			 Delegate to the House of Representatives, and inserting
			 Representative in the Congress,.
				(6)In section 15(b)
			 (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,
			 and inserting Representative in the Congress,.
				(7)In section 17(a)
			 (sec. 1–1001.17(a), D.C. Official Code), by striking the Delegate to the
			 Congress from the District of Columbia and inserting the
			 Representative in the Congress.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to elections occurring during 2006 and any succeeding year.
			6.Repeal of office of
			 statehood Representative
			(a)In
			 generalSection 4 of the District of Columbia Statehood
			 Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code)
			 is amended as follows:
				(1)By striking
			 offices of Senator and Representative each place it appears in
			 subsection (d) and inserting office of Senator.
				(2)In subsection
			 (d)(2)—
					(A)by striking
			 a Representative or;
					(B)by striking
			 the Representative or; and
					(C)by striking
			 Representative shall be elected for a 2-year term and
			 each.
					(3)In subsection
			 (d)(3)(A), by striking and 1 United States
			 Representative.
				(4)By striking
			 Representative or each place it appears in subsections (e), (f),
			 (g), and (h).
				(5)By striking
			 Representative’s or each place it appears in subsections (g) and
			 (h).
				(b)Conforming
			 amendments
				(1)Statehood
			 commissionSection 6 of such Initiative (sec. 1–125, D.C.
			 Official Code) is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking 27 voting members and inserting 26 voting
			 members;
						(ii)by
			 adding and at the end of paragraph (5); and
						(iii)by
			 striking paragraph (6) and redesignating paragraph (7) as paragraph (6);
			 and
						(B)in subsection
			 (a–1)(1), by striking subparagraph (H).
					(2)Authorization of
			 appropriationsSection 8 of such Initiative (sec. 1–127, D.C.
			 Official Code) is amended by striking and House.
				(3)Application of
			 honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131,
			 D.C. Official Code) is amended by striking or Representative
			 each place it appears.
				(4)Application of
			 campaign finance lawsSection 3 of the Statehood Convention
			 Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is amended
			 by striking and United States Representative.
				(5)District of
			 Columbia Elections Code of 1955The District of Columbia Elections Code of
			 1955 is amended—
					(A)in section 2(13)
			 (sec. 1–1001.02(13), D.C. Official Code), by striking United States
			 Senator and Representative, and inserting United States
			 Senator,; and
					(B)in section 10(d)
			 (sec. 1–1001.10(d)(3), D.C. Official Code), by striking United States
			 Representative or.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to elections occurring during 2006 and any succeeding year.
			7.Nonseverability of
			 provisionsIf any provision of
			 this Act or any amendment made by this Act is held invalid, the remaining
			 provisions of this Act or any amendment made by this Act shall be treated as
			 invalid.
		
